1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   VICKI BLAKELY, STEVEN LAWSON,         No. 2:18-cv-01647 WBS EFB
     CHRISTY MITCHELL, LESLIE
13   WILLIAMS, JAMES ROLLAND,
     JAYNELLIS SALINAS, KATHLEEN
14   JONES, ANNIE BLUITT, SAMUEL           ORDER
     CARTER, and KEVIN GREIF, on
15   behalf of themselves and all
     others similarly situated,
16
                 Plaintiffs,
17
         v.
18
     SANTANDER CONSUMER USA, INC.,
19
                 Defendant.
20
21
                                 ----oo0oo----
22
              Before the court is the parties’ Joint Status Report
23
     dated October 8, 2019.    (Docket No. 22.)    In light of Judge
24
     McAuliffe’s decision on the motion for leave to substitute as
25
     class representative and the motion for leave to intervene as of
26
     right in the case Lindblom v. Santander Consumer USA, Inc., Case
27
     No. 1:15-cv-990 BAM, as well as the parties’ agreement, the stay
28
                                       1
 1   in this case is hereby LIFTED.   Defendant shall respond to

 2   plaintiff’s Complaint within thirty days of the date of this

 3   order.

 4             A scheduling conference in this case is set for January

 5   21, 2020, at 1:30 p.m.   On or before January 6, 2020, the parties

 6   shall file an updated joint status report addressing the subjects

 7   listed in Local Rule 240 and proposing specific deadlines for the

 8   remainder of this case, including specific dates for the close of

 9   discovery, the filing of dispositive motions, the pretrial

10   conference, and trial.

11             IT IS SO ORDERED.

12   Dated:   October 18, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
